The opinion of the court was delivered by
Dixon, J.
The plaintiff was employed by the trustees of South Orange as village engineer and álso to supervise the construction of sewers in the village, and the defendant as a *471contractor was engaged in building sewers under bis supervision. At a meeting of the sewer committee of the trustees on June Gth, 1904, the plaintiff and defendant were present, and there, the plaintiff insists, the defendant made certain statements charging the plaintiff with demanding and receiving money from the defendant as a bribe for giving false certificates of the defendant’s work. In response, the plaintiff offered explanations which, in the opinion of all the members of the committee, established the impropriety of his pecuniary transactions with the defendant. On July 1st, 1904, the trustees dismissed the plaintiff from his position as village engineer.
The present suit was brought to recover damages for the slanderous statements said to have been uttered by the defendant, and the dismissal of the plaintiff was set forth as a special injury resulting from the slander.
The evidence presented at the trial in the Essex Circuit disclosed that five of the trustees voted upon the resolution removing the plaintiff, three for it and two against it. Each of those voting in the affirmative testified in substance that, while the pecuniary transactions between the plaintiff and defendant, as admitted by the plaintiff, had some influence in determining his vote, the statements of the defendant, outside of those admissions, had no effect thereon. This testimony, and not a mere declaration' of one of these witnesses out of court, was the legitimate evidence of the motives which brought about their action. Tilk v. Parsons, 2 Car. & P. 201.
Upon this state of the evidence the defendant requested the justice presiding at the trial to instruct the jury that if they believed that the statements made by the plaintiff himself to the sewer committee were such as to induce the board of trustees to dismiss him, in that event he could not recover any damages by reason of such dismissal. To. this request the justice replied: “I charge you that that is so, gentlemen, with this modification, that if this dismissal was dire partly to the plaintiff’s own story and partly to what the defendant said, why then, if what the defendant said was not justified, the *472plaintiff would be entitled to recover such damages as he had sustained.” To this modification of the request exception was duly taken by the defendant, and error is assigned thereon.
The defendant also requested a charge that if the jury should find for the plaintiff they were to disregard all evidence in relation to the discharge of the plaintiff as village engineer. This request being denied, exception was duly taken and error assigned.
The fair import of these rulings was that the evidence would warrant the jury in finding that the defendant made slanderous utterances which had. some influence in bringing about the dismissal of the plaintiff as village engineer, and that, if they so found, then the plaintiff would be entitled to recover the damages occasioned by such dismissal, even though the dismissal had been actually induced by the plaintiff’s own statements.
We think this was erroneous.
In the first place, the evidence does not support a conclusion that the words of the defendant had any influence on the minds of the trustees who voted to dismiss the plaintiff. On this point the testimony of these trastees seems to be decisive. King v. Watts, 8 Car. & P. 614.
But, secondly, even if such influence were discoverable, that would not be enough to fasten on the defendant responsibility for the plaintiff’s removal, if ,in fact the plaintiff’s conduct, as shown by his own admissions, was the efficient cause of his discharge.
In pleading, the terms usually employed to denote the relation between the slander and the loss for which the plaintiff claims damages are that .“by means of” the slander the loss was suffered. 2 Chit. Pl. 633 et sag. In the opinions of judges speaking on this topic the relation is indicated by such expressions as these: that the loss is occasioned by, or is sustained by reason of, or in consequence of, or as a result of, the slander, or, more definitely, that the loss is the natural and proximate effect of the slander. In Cuff v. Newark and *473New York Railroad Co., 6 Vroom 17, Mr. Justice Depue, after a full examination of cases, summed up the general doctrine as to the necessary connection between tort and recoverable damage in these words: “Damage to be recovered must be the natural and proximate consequence arising from the wrong complained of,” and his views were afterwards approved by this court. Id. 574. In Hammill v. Pennsylvania Railroad Co., 27 Id. 370, 379, it was said that the efficient and predominating cause, the causa causans, must be looked to in determining liability. The plain import of these and similar expressions is that the tort of the defendant must be the efficient cause of the damage sustained in order to hold him responsible therefor.
This rule was ignored in the present case. The loss of the plaintiffs situation was an indivisible thing, and if the evidence presented the question whether the words of the defendant or the admitted conduct of the plaintiff was to be deemed in law the cause of that loss, the jury should have been instructed to determine which of the two was the efficient cause. If that was found in the admissions of the plaintiff himself, an undefined contribution to the effect, proceeding from the words of the defendant, could not render him answerable for the loss.
The judgment must be reversed and a venire de novo awarded.
For affirmance — None.
For reversal — The Chancellor, Dixon, Garrison, Garretson, Pitney, Swayze, Bogert, Vredenburgh, Vroom, Green, Gray. 11.